EXHIBIT 99.1 November 13, 2014 FOR IMMEDIATE RELEASE Mexco Energy Corporation Reports Profitable First Quarter and Property Developments MIDLAND, TX – 11/13/14 Mexco Energy Corporation (NYSE MARKET: MXC) today reported net income of $86,256 for the quarter ending September 30, 2014, a 55% decrease from $194,051 for the quarter ending September 30, 2013. Operating revenues in the second quarter of fiscal 2015 were $1,006,099, a 10% decrease from $1,121,446 for the same quarter of fiscal 2014. The average sales price for the quarter ending September 30, 2014 was $7.26 per Mcfe compared to $7.84 per Mcfe for the quarter ending September 30, 2013, a decrease of 7%. Oil production increased 3% and gas production decreased 7% during the second quarter of fiscal 2015 as compared to the second quarter of fiscal 2014. For the six months ended September 30, 2014, the Company reported net income of $105,310, a 50% decrease from net income of $210,182 for the six months ended September 30, 2013.Operating revenues decreased 4% to $2,023,932 for the six months ended September 30, 2014 from $2,117,971 for the same period of fiscal 2014. The average sales price for the six months ended September 30, 2014 was $7.54 per Mcfe compared to $7.54 per Mcfe for the six months ended September 30, 2013. Oil production increased 1% and gas production decreased 7% for the six months ended September 30, 2014 as compared to the same period of fiscal 2014. Tammy McComic, President of the Company stated, “Natural gas price increases should have a positive effect on our earnings in the coming months. Our reserves as of year-end March 31, 2014 were 68% natural gas. We have recently increased our emphasis on acquiring natural gas reserves in expectation of better natural gas prices.” Mexco Energy Corporation, a Colorado corporation, is an independent oil and gas company located in Midland, Texas engaged in the acquisition, exploration and development of oil and gas properties. For more information on Mexco Energy Corporation go to www.mexcoenergy.com. In accordance with the Safe Harbor provisions of the Private Securities Litigation Reform Act of 1995, Mexco Energy Corporation cautions that statements in this press release which are forward-looking and which provide other than historical information involve risks and uncertainties that may impact the Company's actual results of operations. These risks include, but are not limited to, production variance from expectations, volatility of oil and gas prices, the need to develop and replace reserves, exploration risks, uncertainties about estimates of reserves, competition, government regulation, and mechanical and other inherit risks associated with oil and gas production. A discussion of these and other factors, including risks and uncertainties, is set forth in the Company's Form 10-K for the fiscal year ended March 31, 2014. Mexco Energy Corporation disclaims any intention or obligation to revise any forward-looking statements. For additional information, please contact: Nicholas C. Taylor, Chairman and Chief Executive Officer or Tammy L. McComic, President and Chief Financial Officer, both of Mexco Energy Corporation, (432) 682-1119. Mexco Energy Corporation and Subsidiaries CONSOLIDATED BALANCE SHEETS (Unaudited) September 30, March 31, ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable: Oil and gas sales Trade Prepaid costs and expenses Derivatives – Short-term - Total current assets Property and equipment, at cost Oil and gas properties, using the full cost method Other Accumulated depreciation, depletion and amortization ) ) Property and equipment, net Other noncurrent assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable and accrued expenses $ $ Income tax payable - Derivative instruments - Total current liabilities Long-term debt Asset retirement obligations Deferred income tax liabilities Total liabilities Commitments and contingencies Stockholders' equity Preferred stock - $1.00 par value; 10,000,000 shares authorized; none outstanding - - Common stock - $0.50 par value; 40,000,000 shares authorized; 2,104,266 shares issued and 2,038,266 shares outstanding as of September 30, 2014 and March 31, 2014, respectively Additional paid-in capital Retained earnings Treasury stock, at cost (66,000 shares) ) ) Total stockholders' equity Total liabilities and stockholders’ equity $ $ Mexco Energy Corporation and Subsidiaries CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Six Months Ended September 30 September 30 Operating revenue: Oil and gas $ Other Total operating revenues Operating expenses: Production Accretion of asset retirement obligation Depreciation, depletion, and amortization General and administrative Total operating expenses Operating profit Other income (expenses): Interest income 2 4 Interest expense ) Gain (loss) on derivative instruments ) ) Net other income (expense) Earnings before provision for income taxes Income tax expense (benefit): Current - Deferred ) Net income $ Earnings per common share: Basic $ Diluted $ Weighted average common shares outstanding: Basic Diluted
